Citation Nr: 1517334	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  06-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to initial disability ratings for limitation of extension of the left knee in excess of 10 percent prior to September 4, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 1999, from November 2009 to November 2010, and from June 2011 to June 2013.  He began a new period of active duty in March 2014.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for left knee neuroma and assigned a 10 percent rating effective October 19, 2005.  In an April 2012 rating decision, the RO granted service connection for limitation of extension of the left knee and assigned a 10 percent rating effective March 11, 2011.  In a November 2013 rating decision, the RO increased the Veteran's rating for limitation of extension of the left knee to 20 percent effective September 4, 2013.

The Board remanded this case for further development in September 2009, November 2010, August 2012, and March 2013.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left knee disability has been productive of pain with flexion to no less than 40 degrees, without credible evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, genu recurvatum, or x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.

2.  Prior to September 4, 2013, the Veteran's left knee disability had been productive of pain with extension to 10 degrees.

3.  As of September 4, 2013, the Veteran's left knee disability has been productive of pain with extension to 35 degrees.

4.  The Veteran's left knee disability includes an other impairment, slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for neuroma with limitation of flexion of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5015-5260 (2014).

2.  Prior to September 4, 2013, the criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5015-5261 (2014).

3.  As of September 4, 2013, the criteria for 40 percent disability evaluation, and no higher, for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5015-5261 (2014).

4.  The criteria for a separate 10 percent disability evaluation, and no higher, for slight lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

These issues arise from a disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and military hospital treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the VA examination reports dated March 2006 (with April 2006 addendum), March 2011, March 2012 (opinion only), and September 2013, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  The Veteran contends in his July 2006 substantive appeal that the range of motion measured by the March 2006 VA examiner was inaccurate because it "was done by C&P Doctor involuntarily," and that a more accurate measurement would have shown greater limitation of motion.  The Board finds that the examiner's expertise outweighs the probative value of the Veteran's description of his own range of motion because the examiner is trained in making such measurements.  Additionally, the Veteran was provided subsequent examinations in March 2011 and September 2013.

This claim was remanded by the Board for additional development in September 2009, November 2010, August 2012, and March 2013.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained all identified outstanding evidence and an adequate medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends that higher initial ratings are warranted.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Limitation of flexion of the leg is rated as noncompensable when limited to 60 degrees, as 10 percent when limited to 45 degrees, as 20 percent when limited to 30 degrees, and as 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the leg is rated as noncompensable when limited to 5 degrees, as 10 percent when limited to 10 degrees, as 20 percent when limited to 15 degrees, as 30 percent when limited to 20 degrees, as 40 percent when limited to 30 degrees, and as 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

The RO has evaluated the Veteran's limitation of extension of the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5261 at 10 percent prior to September 4, 2013, and at 20 percent thereafter.  The RO has evaluated the Veteran's left knee neuroma under 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5260 at 10 percent.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for neuroma under Diagnostic Codes 5015-5260 is not warranted because the Veteran does not have limitation of flexion to 30 degrees or less.  Specifically, the March 2006 examiner found that the Veteran had flexion to 70 degrees, with pain preventing any flexion thereafter.  The March 2011 examiner found that the Veteran had flexion to 40 degrees.  The September 2013 examiner found that the Veteran had flexion to 85 degrees, with three repetitions and consideration of pain.  Consequently, a rating in excess of 10 percent for limitation of flexion of the left knee is not warranted.

A disability rating in excess of 10 percent for limitation of extension of the left knee under Diagnostic Codes 5015-5261 prior to September 4, 2013 is likewise not warranted because the Veteran did not have extension limited by more than 10 degrees.  Specifically, the March 2006 examiner found that the Veteran had full extension.  The March 2011 examiner found that the Veteran lacked 10 degrees of full extension.  Consequently, a rating in excess of 10 percent for limitation of extension of the left knee prior to September 4, 2013 is not warranted.

However, a disability rating of 40 percent, but no higher, for limitation of extension of the left knee under Diagnostic Codes 5015-5261 as of September 4, 2013 is warranted because the September 2013 examiner found that the Veteran's extension ended at 35 degrees after repetitive use testing.

Likewise, resolving all reasonable doubt in the Veteran's favor, an additional 10 percent rating for slight lateral instability is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran provided competent and credible evidence at his March 2006 VA examination that his left knee feels unstable, and the examiner found that it was "difficult to evaluate his patellar instability...secondary to his hypersensitivity to this area over his left knee."  At his March 2011 VA examination, the Veteran again competently and credibly asserted that he experiences occasional instability.  The Board finds that the Veteran's symptoms best correspond to slight lateral instability since the March 2006 VA examiner found the Veteran's knee was stable to Lachman, varus and valgus stress; the March 2011 VA examiner found the Veteran's knee was stable to Lachman and drawer testing; the September 2013 VA examiner found that the anterior, posterior, and medial-lateral left knee stability tests results were all normal; and the September 2013 VA examiner found there was no evidence or history of recurrent patellar subluxation.   Consequently, a 10 percent rating under Diagnostic Code 5257, but no higher, is warranted throughout the appeal.

A separate rating under Diagnostic Code 5256 is not warranted because the Veteran does not have ankylosis of his left knee.  The Veteran was able to perform flexion and extension to some degree at his March 2006, March 2011, and September 2013 VA examinations, and no diagnosis of left knee ankylosis is of record.

Separate ratings under Diagnostic Codes 5258 and 5259 are not warranted because the Veteran does not have dislocation or removal of semilunar cartilage.  Specifically, the September 2013 VA examiner found that the Veteran had no meniscal conditions or surgical procedures for a meniscal condition.  Separate ratings under Diagnostic Codes 5262 and 5263 are not warranted because the September 2013 examiner found that the Veteran has no tibial and/or fibular impairment, and there is no assertion or evidence of genu recurvatum.  Finally, a higher rating under Diagnostic Code 5015 is not warranted because the Veteran is already rated based on limitation of range of motion, and a separate rating under Diagnostic Code 5015 would constitute pyramiding.  38 C.F.R. § 4.14.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's knee disabilities, such as pain, limited motion, and instability.  The rating criteria, particularly in light of the broad categorization of "other impairment" in DC 5257, are therefore adequate to evaluate the Veteran's knee disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The March 2011 VA examiner noted that the Veteran "feels the left knee does not significantly limit him" in his post-service occupation as a counselor, and the September 2013 VA examiner found that the Veteran's left knee has no effect on his ability to work.  Thus, TDIU is not warranted by the record.


ORDER

A rating in excess of 10 percent for neuroma with limitation of flexion of the left knee is denied.

Prior to September 4, 2013, a rating in excess of 10 percent for limitation of extension of the left knee is denied.

As of September 4, 2013, a 40 percent disability rating for limitation of extension of the left knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent disability rating for slight lateral instability is granted, subject to the applicable criteria governing the payment of monetary benefits.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


